Sweeney, J.
—A person is armed for purposes of a weapon enhancement if a weapon is easily accessible and readily available for use. State v. Schelin, 147 Wn.2d 562, 567, 55 P.3d 632 (2002). A pistol need not be loaded to satisfy the requirement of the act. Id. at 567 n.2. The parties here stipulated that the backpack holding Samuel W. Gurske’s pistol was “within arms reach from the driver’s position.” Clerk’s Papers (CP) at 16. The trial judge concluded from this that Mr. Gurske was armed for purposes of the weapons sentencing enhancement. We agree and therefore affirm.
FACTS
This case was tried to the trial judge sitting without a jury on stipulated facts. A Pullman, Washington, police officer stopped Mr. Gurske for making an illegal left-hand turn. Mr. Gurske did not have a driver’s license. He told the officer he had left it at home. The officer checked. Mr. Gurske’s driving privileges had been suspended. Also Mr. Gurske had no identification and lived in Moscow, Idaho. The officer arrested Mr. Gurske for driving while license suspended.
The police then impounded and inventoried Mr. Gurske’s pickup and found a black backpack behind the driver’s seat.
*65“The backpack was within arms reach of the driver’s position. However, the backpack was not removable by the driver without first either exiting the vehicle or moving into the passenger seat location.” CP at 16. The backpack contained a black 9 mm pistol in a holster. “The pistol was unloaded, but a fully loaded magazine for the pistol was found in the backpack.” Id. Methamphetamine was also found in the backpack.
The trial judge concluded Mr. Gurske was in possession of a controlled substance (methamphetamine) while armed with a deadly weapon.
DISCUSSION
The question before us is whether these stipulated facts support the trial court’s conclusion that Mr. Gurske was armed with a deadly weapon at the time of his possession of a controlled substance. The question is one which has been called a mixed question of law and fact. State v. Mills, 80 Wn. App. 231, 234, 907 P.2d 316 (1995). But the stipulated facts are verities on appeal. Fite v. Lee, 11 Wn. App. 21, 25, 521 P.2d 964 (1974). The question before us is then whether as a matter of law the facts support the conclusion that Mr. Gurske was armed with a deadly weapon.
“ ‘A person is “armed” if a weapon is easily accessible and readily available for use, either for offensive or defensive purposes.’ ” Schelin, 147 Wn.2d at 567 (quoting State v. Valdobinos, 122 Wn.2d 270, 282, 858 P.2d 199 (1993)). Mr. Gurske would have had to move his position in the car to remove the backpack. But the backpack was also “within arms reach from the driver’s position” (CP at 16) and the pistol here was found with the drugs in that backpack. The fact that the pistol was unloaded is not relevant to the question of whether it was easily accessible and readily available for use. State v. Taylor, 74 Wn. App. 111, 125, 872 P.2d 53 (1994). The stipulated facts here amply support the court’s conclusion that Mr. Gurske was armed with a deadly weapon.
*66The State has also satisfied the requirement that it show some “nexus between the weapon and the defendant and between the weapon and the crime.” Schelin, 147 Wn.2d at 568. Mr. Gurske’s wallet was found in the backpack together with the pistol and three grams of methamphetamine.
In Schelin, police executed a search warrant for a marijuana grow operation. Mr. Schelin was at the bottom of the basement stairs when the police entered the defendant’s home. A loaded revolver hung on the wall approximately 6 to 10 feet from where he was standing. Id. at 564. The other contraband was also in the basement. Id. The nexus between the weapon here, the narcotics, and its proximity to Mr. Gurske all support the court’s conclusion that the weapon was easily accessible as required for the enhancement here.
The pistol may not have been as easily accessible as in State v. Sabala.1 It was nonetheless accessible. See Taylor, 74 Wn. App. at 125.
Finally, Mr. Gurske argues that the hard time for armed crime act of 1995 (Laws of 1995, ch. 129) does not recognize an offense for being “constructively” armed. Appellant’s Br. at 12-15. This argument was adopted by the dissent in Schelin, 147 Wn.2d at 579 (Sanders, J., dissenting), but rejected by a majority of the court. Schelin, 147 Wn.2d at 574.
The evidence here supports the court’s deadly weapon enhancement.
We affirm.
Kurtz, J., concurs.

 44 Wn. App. 444, 448, 723 P.2d 5 (1986).